Citation Nr: 0713375	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected migraine headaches with a history of mixed 
post-traumatic headaches, status-post closed head injury, 
currently rated as 10 percent disabling. 

2.  The propriety of a reduction of the disability rating for 
the service-connected headache disorder from 30 percent 
disabling to 10 percent disabling effective 
April 1, 2004.

3.  Entitlement to a compensable disability rating for 
service-connected nonsteroidal anti-inflammatory drug 
(NSAID)-induced gastritis. 

4.  The propriety of a reduction of the disability rating for 
the service-connected NSAID-induced gastritis from 10 percent 
disabling to zero percent disabling effective April 1, 2004.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6.  The propriety of the termination of TDIU effective April 
1, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from July 1997 to April 
2000. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran's claims file was subsequently 
transferred to the RO in Boston, Massachusetts

Procedural history

In a May 2000 rating decision, service connection was granted 
for migraine headaches with a history of mixed post-traumatic 
headaches, status-post closed head injury; a 30 percent 
disability rating was assigned effective April 15, 2000.  
Service connection was granted for NSAID-induced gastritis; a 
10 percent disability rating was assigned effective April 15, 
2000.  TDIU was granted effective April 15, 2000.  

In April 2003, the RO proposed to reduce the rating for the 
service-connected headache disorder from 30 percent disabling 
to 10 percent disabling and reduce the rating for the 
service-connected gastritis from 10 percent disabling to zero 
percent disabling.  The veteran was notified of that proposal 
in April 2003.  

In the January 2004 rating decision which forms the basis for 
this appeal, the RO implemented the proposal to reduce the 
disability rating for the headache disorder from 30 percent 
to 10 percent, effective April 1, 2004 and to reduce the 
disability rating for gastritis from 10 percent to zero 
percent effective April 1, 2004.  The RO also terminated TDIU 
effective April 1, 2004.  The veteran timely expressed 
disagreement, and later perfected an appeal

In September 2005, the veteran presented testimony at a 
hearing held at the Boston RO before the undersigned Veterans 
Law Judge, a transcript of which has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

Clarification of issues on appeal

Although the appeal was handled by the RO as involving three 
issues, there are in fact six issues: with respect to the 
migraine headaches, gastritis, and TDIU, the 
Veteran is seeking restoration of the previously assigned 
ratings and TDIU; and in the alternative she is seeking 
increased ratings and TDIU.  The issues on appeal have been 
restated accordingly on the first page of this decision.



Issues not on appeal

Disagreement indicated

In the April 2003 rating decision, an increased rating for 
cervical spine strain was denied.  The veteran filed a timely 
Notice of Disagreement (NOD) as to that denial.  In a June 
2004 rating decision, a 20 percent disability rating for the 
cervical spine disorder was assigned effective December 23, 
2002.  The RO issued a Statement of the Case (SOC) in June 
2004.  The veteran did not file a Substantive Appeal. 

In the January 2004 rating decision, the RO reduced the 
rating for the service-connected lumbar sprain from 20 
percent disabling to 10 percent disabling effective April 1, 
2004.  The veteran filed a timely NOD as to that reduction, 
and the RO issued a SOC in June 2004.  The veteran did not 
file a Substantive Appeal.

In the absence of a substantive appeal, the Board does not 
have jurisdiction to adjudicate these claims.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

No disagreement indicated

In a December 2006 rating decision, service connection was 
denied for temporomandibular joint dysfunction, and a request 
to reopen a previously-denied claim of entitlement to service 
connection for post-traumatic stress disorder was denied.  To 
the Board's knowledge, the veteran has not disagreed with 
those determinations.



REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

Reasons for remand

Reduction and termination procedural concerns

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims has 
consistently held that when an RO reduces a veteran's 
disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2005); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2005).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Additionally, 38 C.F.R. § 3.343 (2006) must be considered in 
terminating TDIU.  See Faust, 13 Vet. App. at 352-56.

None of these matters were considered by the RO in the SOC.  
A supplemental statement of the case addressing these matters 
must be issued.

The increased rating claims and the claim for TDIU are 
inextricably intertwined with the restoration issues.  
Resolution of those claims must await readjudication of the 
restoration issues.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].

VCAA notice

The Veterans Claims Assistance Act of 2000 includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. § 5103 (West 2002).

Although the RO has sent VCAA letters to the veteran 
concerning other claims, the RO did not send a letter to the 
veteran which complies with the notice provisions of the VCAA 
specifically as to the claims on appeal.  The Board has been 
prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Employment information
 
At the September 2005 hearing, the veteran reported that she 
worked 30 hours a week but that she suggested that she might 
lose her job because of missed work for medical reasons.  
Current information regarding the veteran's employment status 
is needed.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.   A VCAA letter addressing the issues 
on appeal must be provided to the 
veteran, with a copy to her 
representative. 

2.  VBA should contact the veteran and 
ask her to provide her employment history 
from April 2004 to the present.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared. The 
veteran and her representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



